Citation Nr: 0410427	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  03-13 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-traumatic 
stress disorder (PTSD) from February 15, 1996 to November 8, 2001.


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The veteran served on active duty for training from October 1995 
to February 1996.

This case comes to the Board of Veterans' Appeals (Board) from a 
May 2001 RO decision which granted service connection and a 70 
percent rating for PTSD, effective from February 15, 1996.  In 
April 2002, the veteran filed a notice of disagreement with the 
initial rating assigned to this condition.  In June 2002, the RO 
issued a rating decision granting a higher rating of 100 percent 
for PTSD, effective November 9, 2001.  The veteran subsequently 
noted her disagreement with the initial 70 percent rating assigned 
for her PTSD from February 15, 1996 to November 8, 2001.  In April 
2003, the RO issued a statement of the case which characterized 
the issue on appeal as entitlement to an effective date prior to 
November 9, 2001 for a 100 percent evaluation for PTSD.  The Board 
has characterized this issue as entitlement to a PTSD rating 
higher than 70 percent from February 15, 1996 to November 8, 2001.


FINDINGS OF FACT

From February 15, 1996 to November 8, 2001, the veteran's PTSD 
symptoms produced no more than severe industrial and social 
impairment.  During this period, her PTSD symptoms did not produce 
more than some occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  During this period, her 
PTSD symptoms did not prevent gainful employment.  


CONCLUSION OF LAW

The criteria for a PTSD rating in excess of 70 percent from 
February 15, 1996 to November 8, 2001 are not met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.16(c), 4.132, Diagnostic Code 
9411 (1996); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty for training from October 3, 
1995 to February 14, 1996.  Service medical records from this time 
are negative for psychiatric problems.  There are no 
contemporaneous service records of any assault/rape involving the 
veteran during this time.  A January 1996 service medical record 
notes that she reported that she had had unprotected intercourse, 
and she wanted to be checked out for any sexually transmitted 
diseases. 

In June 1996, she filed a claim seeking service connection for 
PTSD.  She attributed this condition to an alleged assault/rape 
during service in January 1996.  In descibing the alleged service 
episode, she said she and male/female friends were out drinking on 
the town; she passed out, and awoke the next morning in a hotel 
with her friends; at that point she noted signs which she 
interpreted as indicating she had been sexually assaulted by one 
of the men; and she believed she had been the victim of "date 
rape" after being drugged the night before.  The veteran said that 
she told some service personnel about the incident but she did not 
follow through with a formal prosecution of her alleged assailant.  
After filing her claim for service connection for PTSD, the 
veteran submitted a number of newspaper and similar articles which 
generally concern sexual harassment and abuse within the military.

In August 1996, a VA examination for PTSD was conducted.  The 
report noted the veteran gave a history of a service rape in 
January 1996, with subsequent fear of physical harm from her 
attacker following this incident.  The report noted that for the 
past four months she has been working as a renewal manager for a 
pest control company.  Her employment required that she make 
telephone contact with the company's customers.  She reported 
working 50 to 60 hours per week in order to keep her mind off her 
problems.  She also reported having nightmares, difficulty 
sleeping, and rashes.  Mental status examination revealed her to 
be alert and oriented times three, neatly dressed and groomed, 
cooperative, with good eye contact, and in mild distress.  Her 
affect was blunted and her mood anxious.  Her speech was clear, 
coherent, goal directed, unpressured, and without flights of ideas 
or looseness of association.  She had no suicidal or homicidal 
ideations.  No auditory or visual hallucinations.  Her insight was 
fair to good, and her judgment was good.  The report concluded 
with a diagnosis of PTSD of moderate to severe intensity, and 
adjustment disorder with anxious mood.  The assigned Global 
Assessment of Functioning (GAF) score was 50.  

Medical treatment reports, dated from May 1996 to August 1999, 
were received from the Westside Regional Medical Center and VA 
Medical Centers.  A treatment summary from the veteran's private 
physician, dated in August 1998, noted that she was being treated 
for palpitations, that tests for this condition were pending, and 
that she should not undergo strenuous activity until the tests 
results were returned.  Treatment reports, dated in August 1999, 
noted that she was still in the Army Reserve, and that she became 
anxious and tense, and developed a rash when she had to go to 
drill once a month.  A mental status examination, performed in 
August 1999, noted that she was alert and fully oriented.  Her 
affect was appropriate, and there was no evidence of psychosis.  
She denied any suicidal or homicidal ideations or intent, and 
denied having any hallucinations or delusions.  She was somewhat 
anxious, and this increased when discussing the earlier rape or 
her current drill attendance or anticipation of the same.  A 
subsequent treatment report, dated in August 1999, noted that she 
had started a new job at the Public Defender's Office, and 
indicated that she was experiencing much less stress.  The report 
noted an assessment of continuing anxiety attacks even though she 
had not been going to drill and appeared to like her new job.  A 
treatment summary, dated in August 1999, from a VA clinician noted 
that the veteran should not be attending the drills for her Army 
Reserve training.  

Treatment reports in November 2000 noted her complaints of 
nightmares, difficulty sleeping, tension, and anxiety.  She 
indicated that she had met a new male friend, and was excited and 
nervous about the possibility of a new relationship.  The report 
also noted that she continued to work two jobs and reported being 
physically tired most of the time.  The report noted an assessment 
that the main issue for the veteran was maintaining control in her 
life.  She was alert and oriented, mood was calm, somewhat 
anxious, and affect was appropriate.  Treatment reports, dated in 
December 2000, noted that the veteran had discussed methods of 
breaking off a relationship with her male friend.  A subsequent 
treatment report noted that she had met a new male friend.  

In January 2001, the veteran submitted a statement in which she 
said she had symptoms of flashbacks, nightmares, tremors, 
difficulty with relationships, sleep deprivation, anxiety, panic 
attacks, depression, and frequent visits to the VA Medical Center 
for emotional support.

In May 2001, a VA examination for PTSD was conducted.  The report 
of this examination noted that the veteran's claims folder had 
been reviewed.  In the last five years she had been employed by 
the County Clerk's Office, where she worked three years as a 
deputy clerk, and two years ago she was promoted to a legal 
secretary position with the Public Defender's Office.  She 
reported that she was working 40 hours per week.  She also 
indicated that she had not been hospitalized for psychiatric 
reasons.  Her current symptoms consisted of nightmares, difficulty 
sleeping, anxiousness, and feelings of fear.  Objective 
examination revealed her to be alert, oriented times three, neatly 
and casually dressed, with good eye contact, and in no apparent 
distress.  Affect was blunted and mood anxious.  Her speech was 
clear, coherent, goal directed and unpressured.  No flight of 
ideas or looseness of association were noted.  There were no 
suicidal or homicidal ideations, no auditory or visual 
hallucinations, and no delusions.  Insight and judgment were fair.  
The report concluded with a diagnosis of PTSD, and listed a GAF 
score of 50.  The VA examiner noted that she had been raped during 
service, and continued to present with disturbed sleep, 
nightmares, hypervigilance, hyperarousal, intrusive thoughts, 
avoidance of reminders or feelings of vulnerability, blunted 
affect, and much general anxiety and fear.  Symptoms reportedly 
interfered with her sense of well-being, sleep, and ability to 
relate to others.  The GAF was said to be approximately 50.

Records show that on September 28, 2001, the veteran was 
hospitalized following a grand mal seizure.  The hospital 
diagnosis was new onset of grand mal seizures preceded by aura, 
and history of intermittent auras throughout her life without 
seizures.  

A statement from the veteran, received November 9, 2001, noted 
that she has been bothered by panic attacks, sleep deprivation, 
depression and feelings of hopelessness.  At that time, she 
submitted an Application for Increased Compensation Based on 
Unemployability, VA Form 21-8940.  She noted that she had been 
continually employed working 40 hours per week from March 1996 to 
September 2001.  From March 1996 to October 1996, she worked as a 
renewal manager for a pest control company.  From October 1996 to 
August 1999, she worked for the County Clerks Office, initially as 
a domestic violence clerk, and then a criminal clerk.  She then 
worked as a legal secretary for the Public Defender's Office from 
August 1999 to September 2001.

A VA employment information request form received from the County 
Clerk's Office noted that she had worked there from October 1996 
to August 1999.  A VA employment information request form received 
from the Public Defender's Office noted that the veteran had 
worked there as a legal secretary from August 1999 to September 
28, 2001.  

II.  Analysis

The veteran is seeking a rating in excess of 70 percent for her 
service-connected PTSD from February 15, 1996 to November 8, 2001.  
Through correspondence, the rating decision, and the statement of 
the case, she has been notified with regard to the evidence 
necessary to substantiate her claim, and of her and the VA's 
respective duties to obtain evidence.  Pertinent identified 
medical records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been satisfied.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

Disability ratings are determined by the application of a schedule 
of ratings based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

From February 15, 1996 to November 8, 2001, the veteran's service-
connected PTSD was rated by the RO as 70 percent disabling.  Such 
represents a portion of the time of an initial rating on the 
granting of service connection.  In such instances, different 
percentage ratings may be assigned for different periods of time, 
based on the facts found (so-called "staged ratings").  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Obviously there have been minor 
day to day fluctuations in impairment from PTSD, but the focus is 
on determining if and when there was a significant change in the 
overall level of the disability.  Effective since November 9, 
2001, the RO has assigned a 100 percent rating for PTSD, and the 
rating since then is not in issue in this appeal.

The criteria for evaluating mental disorders were changed during 
the course of the appeal.  Either the old or new rating criteria 
may apply to the veteran's case, whichever are more favorable to 
her, although the new criteria are only applicable to the period 
of time since their effective date.  VAOPGCPREC 3-2000.

Under the old criteria, in effect prior to November 7, 1996, a 70 
percent evaluation for PTSD is warranted where the ability to 
establish and maintain effective or favorable relationships with 
people is severely impaired, and the psychoneurotic symptoms are 
of such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation is warranted (1) when the attitudes of all contacts 
except the most intimate are so adversely affected as to result in 
virtual isolation in the community; (2) where there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or (3) where 
the veteran is demonstrably unable to obtain or retain employment.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

Moreover, the old criteria provided that when the veteran's only 
service-connected disability is a mental disorder assigned a 70 
percent evaluation, and such mental disorder precludes the veteran 
from securing or following a substantially gainful occupation, the 
mental disorder shall be assigned a 100 percent schedular 
evaluation under the appropriate diagnostic code.  38 C.F.R. § 
4.16(c) (1996).

Under the new rating, effective from November 7, 1996, a 70 
percent rating is warranted for PTSD when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); and the inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted if there is total occupational and social impairment, 
due to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; gross 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).  The psychiatric symptoms listed in 
the rating criteria are not exclusive, but are examples of typical 
symptoms for the listed percentage ratings.  Mauerhan v. Principi, 
16 Vet.App. 436 (2002)

In evaluating the evidence, the Board has noted the GAF scores 
which clinicians have assigned.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  See Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF 
score of 41 to 50 is meant to reflect an examiner's assessment of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  A 51-60 GAF score indicates the examiner's 
assessment of moderate symptoms (e.g., a flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126 (2003); 38 C.F.R. § 4.130 
(1996); VAOPGCPREC 10-95.

With regard to the level of impairment from service-connected PTSD 
during the period from February 15, 1996 (day after active duty 
for training) to November 8, 2001 (last day of the 70 percent 
rating), the evidence shows the veteran was gainfully employed 
throughout this time, until September 28, 2001 when she was 
hospitalized due to a non-service-connected seizure.  During this 
period she held responsible jobs and was even promoted.  Her jobs 
involved frequent communication with the public and coworkers, and 
during this time she also had dating relationships.  The Board has 
noted the GAF scores of 50 on the August 1996 and May 2001 VA 
examinations, yet the evidence as a whole shows that during this 
time the veteran was able to hold a job and had friends.  
Moreover, it is not shown that PTSD stopped her from working as of 
September 28, 2001.  The examination and treatment records 
relevant to the period of February 15, 1996  to November 8, 2001 
show few of the typical psychiatric symptoms for a higher rating 
under the new criteria, and more importantly do not show total 
functional impairment from PTSD.

The weight of the credible evidence demonstrates that during the 
period from February 15, 1996 to November 8, 2001, the veteran's 
PTSD symptoms produced no more than severe industrial and social 
impairment, as contemplated by the old rating criteria for a 70 
percent rating.  During this period, her PTSD symptoms did not 
produce more than some occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, as contemplated by the new 
criteria for a 70 percent rating.  During this period, her PTSD 
symptoms did not prevent gainful employment, and did not otherwise 
meet the criteria for a 100 percent rating under either the old or 
new rating criteria.  

The preponderance of the evidence is against the claim for a PTSD 
rating higher than 70 percent for the period from February 15, 
1996 to November 8, 2001.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating higher than 70 percent for PTSD from February 15, 1996 to 
November 8, 2001 is denied.  



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



